DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, “the pivot connection” lacks antecedent basis. 
Regarding claim 13, “a locked portion” should be “a locked position.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-4, 7-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin 1 (US Patent 6553586) in view of Lin 2 (US Patent 8296879).
Regarding claim 1, Lin 1 teaches a portable cot comprising: first and second longitudinal support members (Figure 2; 20, left and right); and a plurality of rib members (Figure 1; 11, 12, 30), at least one rib member in the plurality of rib members comprising: a first portion (Figure 3; 121) with a upstanding region in normal use of the portable cot and a horizontal region in normal use of the portable cot, the first portion upstanding region having a distal end (Figure 3; end of 121 where 20 is marked) adapted and configured to be releasably secured to the first longitudinal support member; a second portion (Figure 3; 111) with a upstanding region in normal use of the portable cot and a horizontal region in normal use of the portable cot, the second portion upstanding region having a distal end adapted and configured to be releasably secured to the second longitudinal support member (Figure 3; end of 111 where 20 is marked); wherein the first portion is movable relative to the second portion between an expanded position (Figure 3; as shown) and a contracted position (Figure 4; as shown), in the contracted position, the first portion is moved relative to the second portion such that the distal end of the upstanding region of the first portion is spaced apart from the distal end of the upstanding region of the second portion at a first distance, in the expanded position, the first portion is moved relative to the second portion in a manner such that the distal end of the upstanding region of the first portion is spaced apart from the distal end of the upstanding region of the second portion at a second distance, the second distance is greater than the first distance (Figure 3 expanded distance between the top ends of 111 and 121 is greater than the distance between them in the contracted Figure 4 position). Lin 1 does not teach a lock movable between a locked position and an unlocked position, wherein in the locked position of the lock, relative movement of the first portion horizontal region and the second portion horizontal region is 
Regarding claim 2, Lin 1 teaches the first portion of the rib member is operatively pivotally connected to the second portion of the rib member about a pivot connection (Figure 3; P).
Regarding claim 3, Lin 1 teaches the pivot connection comprises a pin extending through one of the first portion horizontal region and the second portion horizontal region (Figure 3; P).
Regarding claim 4, Lin 1 does not teach the lock slidingly engages both the first portion horizontal region and the second portion horizontal region in the locked position of the lock. Lin 2 teaches the lock slidingly engages both the first portion horizontal region and the second portion horizontal region in the locked position of the lock (Figure 5; 114 can be slid along the horizontal regions of the portions). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the frame of Lin 1 to include a lock as in Lin 2 in order to “enhance the structural strength” of the frame (Lin 2, Column 3; line 36).
Regarding claim 7, Lin 1 teaches the first portion horizontal region is adjacent the second portion horizontal region in the expanded position of the rib member (Figure 3; to the left and right of where 50 is marked).
Regarding claim 8, Lin 1 teaches a pliant support member (Figure 2; 40) having a first longitudinal edge spaced apart from a second longitudinal edge across a width of the pliant support member, the first longitudinal edge being adapted and configured to be releasably secured to the first longitudinal support member, the second longitudinal edge being adapted and configured to be releasably secured to the second longitudinal support member.
Regarding claim 9, Lin 1 teaches the pliant support member has a first sleeve (Figure 2; sleeves at 41, right side) on the first longitudinal edge, the first sleeve is adapted and configured to receive the first longitudinal support member in releasably securing the first longitudinal edge of the pliant support member to the first longitudinal support.
Regarding claim 10, Lin 1 teaches the first longitudinal edge of the pliant support member has a cut-out (Figure 2; where the center 41 is marked along the longitudinal edges shows the cut out where the connection at 70 extends) in the sleeve, wherein the distal end of the upstanding region of the first portion of the rib member extends through the cut-out in releasably securing the first portion of the rib member to the first longitudinal support.
Regarding claim 11, Lin 1 teaches the pliant support member has a second sleeve on the second longitudinal edge  (Figure 2; sleeves at 41, left side), the second sleeve is adapted and configured to receive the second longitudinal support member in releasably securing the second longitudinal edge of the pliant support member to the second longitudinal support.
Regarding claim 12, Lin 1 teaches the second longitudinal edge of the pliant support member has a cut-out (Figure 2; where the center 41 is marked along the longitudinal edges shows the cut out where the connection at 70 extends) in the sleeve, wherein the distal end of 
Regarding claim 13, Lin 1 teaches a portable cot comprising: a pliant support member (Figure 2; 40) having a first longitudinal edge spaced apart from a second longitudinal edge across a width of the pliant support member; and a plurality of rib members (Figure 2; 11, 12, 50), at least one rib member in the plurality of rib members comprising: a first portion (Figure 3; 121) with a upstanding region in normal use of the portable cot and a horizontal region in normal use of the portable cot, the first portion upstanding region having a distal end (Figure 3; the end of 121 where 20 is marked) adapted and configured to be releasably secured to the first longitudinal edge of the pliant support member (Figure 3; the upper end of 121 is secured to 20 which is secured to 40, as shown); a second portion (Figure 3; 111) with a upstanding region in normal use of the portable cot and a horizontal region in normal use of the portable cot, the second portion upstanding region having a distal end (Figure 3; the end of 111 where 20 is marked) adapted and configured to be releasably secured to the second longitudinal edge of the pliant support member (Figure 3; the upper end of 111 is secured to 20 which is secured to 40, as shown); wherein the first portion is movable relative to the second portion between an expanded position (Figure 3; as shown) and a contracted position (Figure 4; as shown), in the contracted position, the first portion is moved relative to the second portion such that the distal end of the upstanding region of the first portion is spaced apart from the distal end of the upstanding region of the second portion at a first distance, in the expanded position, the first portion is moved relative to the second portion in a manner such that the distal end of the upstanding region of the first portion is spaced apart from the distal end of the upstanding region of the second portion at a second distance, the second distance is greater than the first distance (Figure 3 expanded distance between the top ends of 111 and 121 is greater than the 
Regarding claim 14, Lin 1 teaches the first portion of the rib member is operatively pivotally connected to the second portion of the rib member about a pivot connection (Figure 3; P).
Regarding claim 15, Lin 1 teaches the pivot connection comprises a pin extending through one of the first portion horizontal region and the second portion horizontal region (Figure 3; P).
Regarding claim 16, Lin 1 teaches the first portion horizontal region is angled away from the second portion horizontal region in the contracted position of the rib member (Figure 4; at 123 and 113).
Regarding claim 17, Lin 1 does not teach the lock is adapted and configured to slidingly engage both the first portion horizontal region and the second portion horizontal region in the locked position of the lock. Lin 2 teaches the lock is adapted and configured to slidingly engage both the first portion horizontal region and the second portion horizontal region in the locked position of the lock (Figure 5; 114 can be slid along the horizontal regions of the portions). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the frame of Lin 1 to include a lock as in Lin 2 in order to “enhance the structural strength” of the frame (Lin 2, Column 3; line 36).
Regarding claim 18, Lin 1 teaches the pliant support member has a first sleeve on the first longitudinal edge, the first sleeve is adapted and configured to removably receive a first longitudinal support member (Figure 2; 41, left side).
Regarding claim 20, Lin 1 teaches the pliant support member has a second sleeve on the second longitudinal edge, the second sleeve is adapted and configured to removably receive the second longitudinal support member (Figure 2; 41, right side).
Claims 5, 6, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin 1 (US Patent 6553586) in view of Lin 2 (US Patent 8296879) further in view of Lah (US Patent 8806675).
Regarding claim 5, Lin 1 does not teach the distal end of the upstanding region of the first portion has a clip that is adapted and configured to releasably engage the first longitudinal support member. Lah teaches the distal end of the upstanding region of the first portion has a clip that is adapted and configured to releasably engage the first longitudinal support member (Figure 3a-3c, 142). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the attachments of the ribs and longitudinal members of Lin 1 to be clips as in Lah in order to allow the bed to be more quickly broken down into a small volume.
Regarding claim 6, Lin 1 does not teach the distal end of the upstanding region of the second portion has a clip that is adapted and configured to releasably engage the second longitudinal support member. Lah teaches the distal end of the upstanding region of the second portion has a clip that is adapted and configured to releasably engage the second longitudinal support member (Figure 3a-3c, 142). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the attachments of the ribs and longitudinal members of Lin 1 to be clips as in Lah in order to allow the bed to be more quickly broken down into a small volume.
Regarding claim 19, Lin 1 does not teach the distal end of the upstanding region of the first portion has a clip that is adapted and configured to releasably engage the first longitudinal support member. Lah teaches the distal end of the upstanding region of the first portion has a clip that is adapted and configured to releasably engage the first longitudinal support member (Figure 3a-3c, 142). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the attachments of the ribs and longitudinal members of Lin 1 to be clips as in Lah in order to allow the bed to be more quickly broken down into a small volume.
Regarding claim 21, Lin 1 does not teach the distal end of the upstanding region of the second portion has a clip that is adapted and configured to releasably engage the second longitudinal support member. Lah teaches the distal end of the upstanding region of the second portion has a clip that is adapted and configured to releasably engage the second longitudinal support member (Figure 3a-3c, 142). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the attachments of the ribs and longitudinal members of Lin 1 to be clips as in Lah in order to allow the bed to be more quickly broken down into a small volume.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673    
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/26/2021